DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 02/04/2021.


Status of Claims


Claims 1, 6, and 18 have been amended. 
Claims 1-18 and 21-22 are now pending.

Response to Arguments

Claims 1, 6, and 18 objections is withdrawn due to submitted amendments.
Applicant's arguments filed on 02/04/2021 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-18 and 21-22 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues the claims include additional elements that represent cognizable improvements to resource campaign technology that act to integrate any judicial exceptions of the claims into a practical application under step 2A prong 2 and the additional elements cause the claims to amount to “significantly more” under step 2B (pgs. 9-13)
The Examiner respectfully disagrees. The Examiner identified additional elements of a device, an electronic memory, collect real-time consumer data, a feedback engine, one or more processing units, a non-transitory computer-
  	As per the 103 rejection, the Applicant argues that neither Strauss nor Collins teach or suggest “generate an audience size forecast comprising a desired quantity of customers to target to achieve a sales forecast associated with sales forecasts data for the vehicle model” as recited in claims 1, 6, and 18 (pgs. 13-15).
The Examiner respectfully disagrees. Based on the claim limitation, the audience size forecast and the vehicle sales forecast are correlated. The Examiner submits that Strauss’s demand model teaches this correlation. Strauss implicitly teaches “an audience size forecast” with his demand models that helps identify 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 08/26/20, 09/10/20, 09/18/20, 11/12/20, and 03/11/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention, “Resource Optimization Using Audience Segmentation Data”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity & Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 2A (1): Independent claims 1, 6, and 18 recites limitations of “implement a previous budget change and a previous bid change into the resource campaign; store consumer data; create the audience segment from the consumer data related to the resource campaign; generate an audience size forecast comprising a desired quantity of customers to target to achieve a sales forecast…; generate a needs forecast comprising a needed budget based on the cost to generate the vehicle model visit, the sales goals data, the vehicles sales data, the audience segment, and the audience size forecast; generate a relative value forecast comprising a relative value per dollar for each vehicle model visit based on the cost to generate the vehicle model visit, the sales goals data, the vehicle sales data, the audience segment, and the audience size forecast; generate a budget and bid change for a resource campaign by comparing an original budget and an original bid for the resource campaign to the needed budget of the needs forecast and the relative spend value per dollar for each vehicle model visit of the relative value forecast; and implement the budget change and the bid change into the resource campaign. The claim limitations describes a process of planning (e.g. budgets, bids, goals, forecasts) and implementing a resource (i.e. marketing) campaign, which includes gathering and analyzing consumer data (e.g. segmenting) .  Dependent claims 2-5, 7-17, and 21-22 further describes the collection and analysis of data and the generation of goals, forecasts, costs, gaps, and budgets based on the data analysis. These limitations, under the broadest reasonable interpretation, fall within the abstract groupings of “Certain Methods or Organizing Human Activity (e.g. commercial interactions – advertising, marketing or sales activities or behaviors) and Mental Processes (e.g. an observation, evaluation, judgement, and opinion). Per the October 2019 Subject Matter Eligibility Guidance, Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Also, a claim directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis recite a mental process, even if they are claimed as being performed on a computer. 
Step 2A (2):  The judicial exception is not integrated into a practical application. The limitations of a device, an electronic memory, collect real-time consumer data, a feedback engine, one or more processing units, a non-transitory computer-readable storage medium, computing device, and a network. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 6 and 18 recite additional elements of a device, an electronic memory, collect real-time consumer data, a feedback engine (i.e. program engine), one or more processing units, a non-transitory computer-readable storage medium, computing device, and a network. These additional elements are generic computer components as evidenced by the Applicant’s specification in at least paragraphs [0011]-[0014] and [0017]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Claiming the improved speed or efficiency (i.e. real-time) inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. (US 2017/0316459 A1) in view of Collins et al. (US 2007/0027754 A1).
As per claim 1 (Currently Amended) Strauss in view of Collins teach a device for applying budget changes and bid changes to a resource campaign, comprising: 

Strauss does not explicitly teach a device for applying budget changes and bid changes to a resource campaign.
However, Collins teaches a device for applying budget changes and bid changes to a resource campaign (Collins e.g. Fig. 1 Systems, methods, and apparatuses for advertising campaign management and optimization [0002]. The ad campaign management system may comprise a plurality of pods [0033], in which the components of the pod may be implemented on a single or distributed computer systems (i.e. device) [0123]. Bid changes are updated through campaign management system 105 (Fig. 1 and [0036]) and budget changes are conducted through the financial component 765 (Fig. 7 and [0087]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s data system to include an advertising campaign management system with capabilities of applying changes to budgets and bids as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]).
Strauss in view of Collins teach an electronic memory to store real time consumer data related to the resource campaign and corresponding to a vehicle model, cost per vehicle model visit, sales goals data for the vehicle model, vehicle sales data for the vehicle model, and an audience segment; 
Strauss teaches an electronic memory to store real time consumer data corresponding to a vehicle model, sales goals data for the vehicle model, vehicles sales data for the vehicle model, and an audience segment (Strauss e.g. Figs. 1 & 5, The system 500, which may be a vehicle data system 120, 220, can determine the demand response in real-time and present the demand responses to the OEM data operator [0129]. The demand responses include user segment data (i.e. consumer data) [0038]. Vehicle data system may include data store 122 operable to store obtained data 124 and data determined during operation 126 and models 128. Data store 122 may include a variety of user data, including behavioral data, vehicle data, dealer data, manufacturer data and other data [0046]. Other data may include sales or other historical transaction data for a variety of vehicle configurations, inventory data, incentive data and other data [0061]. Differing types of data may be obtained at different time intervals based on how often that data is updated at the source and how often new data of that type is generated (i.e. real-time) [0061].)
Strauss does not explicitly teach an electronic memory to store real time consumer data corresponding to a cost per model visit.
However, Collins teach an electronic memory to store consumer data corresponding to a cost per model visit. (Collins e.g. The pod 700 may comprise a channel server 750, which is operative to receive and process data received from an advertising channel. This data include customer profiles, historical customer 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s data system to include a cost per model visit metric as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system (Collins e.g. [0003] & [0006]).
Strauss does not explicitly teach, however, Collings teaches a feedback engine (Collins e.g. Fig. 7, The pod 700 (i.e. feedback engine) facilitates the planning, management, optimization, delivery, communication, and implementation of advertisements and ad campaigns, as well as for storing and managing user accounts [0075].) ; and 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s data system to include a feedback engine to manage user accounts as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system (Collins e.g. [0003] & [0006]).
Strauss teaches one or more processing units configured to (Strauss e.g. vehicle data system 120 may comprise one or more computer systems with central processing units executing instructions that are configured to perform the functionality associated with embodiments of the invention [0046].): 
Strauss does not explicitly teach, however, Collins teaches implement, using the feedback engine, a previous budget change generated by the device and a previous bid change generated by the device into the resource campaign; (Collins e.g. Figs. 1 and 7,  The pod 700 (i.e. feedback engine) comprises a plurality of software components and data stores for facilitating the planning, management, optimization, delivery, communication, and implementation of advertisements and ad campaigns, as well as for storing and managing user accounts [0075]. Components of the pod may be implemented on a single computer system, and, according to other embodiments, as a plurality of distributed computer systems interconnected by one or more networks [0123]. The system may allow advertisers to make changes to the account, such as change listings or bidding strategies [0036], change budgets allocated between different ad campaigns [0087], create new ads and ad campaigns, etc. [0138].)
Strauss in view of Collins teach collect the real time consumer data related to the resource campaign, 
Strauss teaches collecting real time consumer data related to an incentive (e.g. discount) (Strauss e.g. A web based control can be provided to adjust an incremental discount percentage of vehicle x. The system 500, 
Strauss does not explicitly, however, Collins teaches collecting consumer data related to the resource campaign (Collins e.g. Fig. 1 and 7, Ad campaign management system 105 may comprise a plurality of pods 110 [0033]. The pod 700 (i.e. feedback engine) may comprise a channel server 750, which is operative to receive and process data received from an advertising channel. This data include customer profiles, historical customer behavior information, number of raw impressions, click cost, search-term related data, etc. (i.e. consumer data) [0084].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s data system to include an advertising campaign management system with capabilities of collecting consumer data related to advertising channels (i.e. resource campaigns) as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]).
Strauss in view of Collins teach create the audience segment, from the real time consumer data related to the resource campaign; 

Strauss does not explicitly, however, Collins teaches collecting consumer data related to the resource campaign (Collins e.g. Fig. 1 and 7, Ad campaign management system 105 may comprise a plurality of pods 110 [0033]. The pod 700 (i.e. feedback engine) may comprise a channel server 750, which is operative to receive and process data received from an advertising channel. This data include customer profiles, historical customer behavior information, number of raw impressions, click cost, search-term related data, etc. (i.e. consumer data) [0084].)
 The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s data system to include an advertising campaign management system with capabilities of collecting consumer data related to advertising channels (i.e. resource campaigns) as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]).
Strauss teaches generate an audience size forecast comprising a desired quantity of customers to target to achieve a sales forecast associated with sales forecasts data for the vehicle model; (Strauss e.g. A system 500 may implement segment selection rules to identify segments or potential segments (i.e. audience size) from the user clusters based, for example, on the segment specific price elasticity of demand (PED), cross-PED or demand responses [0158].  A potential segment is a segment of buyers i=1, 2,…N (i.e. size) [0148]. Vehicle demand models incorporates factors such as sales targets, buyer profile (i.e. audience segment), response rates, etc. and may be used to predict the effects of various incentives (i.e. prices) on demand (sales forecast) ([0038] and [0120]). The Examiner submits the Strauss’s demand model forecasts the potential segments (i.e. audience size forecast) based on the sales forecast and incentives.)
Strauss teaches generate a needs forecast comprising a needed budget based on the cost to generate the vehicle model visit, the sales goals data, the vehicle sales data, the audience segment, and the audience size forecast; (Strauss e.g. Sales targets and incentive amounts are often defined based on analysis of the marketing budget [0006]. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. price elasticity of demand model) to predict the necessary change in incentive spending (i.e. budget) to achieve those sales goals [0130]. The PED model may be used 

Strauss in view of Collins teach generate a relative value forecast comprising a relative spend value per dollar for each vehicle model visit based on the cost to generate the vehicle model visit, the sales goals data, the vehicle sales data, the audience segment, and the audience size forecast; 
Strauss teaches the use of demand models to predict the effects of incentives on demand as in Fig. 7A. (Strauss e.g. System 500 may implement segment selection rules to identify segments or potential segments (i.e. audience size forecast) from the user clusters based on the 
Strauss does not explicitly teach generate a relative spend value per dollar for each vehicle model visit comprising a relative spend value per dollar for each vehicle model visit.
However, Collins teaches generate a relative spend value per dollar for each vehicle model visit comprising a relative spend value per dollar for each vehicle model visit (Collins e.g. Ad campaign performance information collected from the advertising channels may include one or more metrics that provide an indication of value per lead, which indicates how many or what proportion of clicks on a sponsored link actually result in a return of any sort to the advertisers. Return includes purchases from or attributable to leads (“conversions”) or may be anything of value to the advertiser that is gained from the conduct or action of a lead-attributable visitor on the advertiser’s website [0044].
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s data system to include a relative value forecast as taught by Collins in order to 
Strauss does not explicitly teach, however, Collins teaches generate a budget change and a bid change for a resource campaign by comparing an original budget and an original bid for the resource campaign to the needed budget of the 107577754.2 0025343-00110-3 -CDK Global, LLCneeds forecast and the relative spend value per dollar for each vehicle model visit of the relative value forecast; and (Collins e.g. Fig. 7, The system may allow advertisers to make changes to the account, such as change listings or bidding strategies, change budgets allocated between different ad campaigns, create new ads and ad campaigns, etc. [0138]. An ad campaign may include one or more advertising activities or conduct directed to accomplishing a common advertising goal, such as marketing or sales of a particular product, service, or content [0050]. A campaign optimizer component 775 may be provided to facilitate ad campaign optimization to meet specific ad campaign strategies, such as increasing number of conversions from displayed ads while minimizing the cost of the campaign. The campaign optimizer component 775 may use data received from the channel server 750, forecasting component 790, third party analytics 790, etc. to determine an appropriate amount to bid on given ads and how to allocate the budget across campaigns [0094]. The ad campaign optimizer analyzes (i.e. compares) ad campaign information, ad campaign performance 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s data system to include a relative value forecast as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]).
Strauss in view of Collins teach implement, using the feedback engine, the budget change and the bid change into the resource campaign. (Collins e.g. A pod (i.e. feedback engine) may comprise a data store and a plurality of tools for facilitating planning, management, optimization, delivery, communication, and implementation of advertisements and ad campaigns [0046]. The system may allow advertisers to make changes to the account, such as change listings or bidding strategies, change budgets allocated between different ad campaigns, create new ads and ad campaigns, etc. [0138]. The financial 
As per claim 2 (Previously Presented), Strauss in view of Collins teach the device of claim 1, Strauss also teaches wherein the one or more processing units configured to create the audience segment, from the real time consumer data, are further configured to create the audience segment, from web analytics data, wherein the real time consumer data comprises the web analytics data. (Strauss e.g. the vehicle data may system record user behavior with the online product search service in a usage log containing activities associated with the user. The set of observable features associated with the user and used to determine a segment [0009]. User segments 224 corresponding to users having similar observable features are stored in data store 222. A user segment may be a group of users having similar behaviors or characteristics (e.g. search behavior, price, drive distance, vehicle colors, zip code, and/or user-specific data such as household income, social-economic status, etc. [0068]. Targeted incentive, based on user segments, may be provided in real-time as a user uses a website or other interface to browse vehicles ([0087] & [0088]). The Examiner submits 
As per claim 3 (Original), Strauss in view of Collins teach the device of claim 1, Strauss also teaches wherein the sale goals data describes a desired quantity of sales of the vehicle model (Strauss e.g. an OEM data operator may input desired sales goals (e.g. market share, units) [0130]. Units refer to a quantity of vehicle sales.).
As per claim 4 (Original), Strauss in view of Collins teach the device of claim 1, Strauss also teaches wherein the vehicle sales data describes an actual quantity of sales of the vehicle model (Strauss e.g. Fig. 2, Vehicle data and sales data are included in data store 222. Sales data is gathered from sales data companies 160 that collect any type of vehicles sales data [0057]. This data include sales or other historical transaction data for a variety of vehicle configuration [0061]. It is understood that sales data include units or quantities sold as described in paragraph [0006]. Also, Fig. 6A show a vehicle data set for a 2015 MY Toyota Camry with retail sales of 29,000 units (i.e. quantity).).
As per claim 5 (Original), Strauss in view of Collins teach the device of claim 1, Collins also wherein the one or more processing units are further configured to generate the cost per vehicle model visit from campaign data
As per claim 6 (Currently Amended), Strauss teaches a non-transitory computer-readable storage medium having stored thereon instructions that, when implemented by a computing device, cause the computing device to (Strauss e.g. Vehicle data system may comprise one or more computer systems (i.e. computing device) with central processing units executing instructions embodied one or more computer readable media where the instructions are configured to perform at least some of the functionality associated with embodiments of the invention [0046]. A computer program product implementing various embodiments disclosed herein may comprise one or more non-transitory computer readable media storing computer instructions translatable by one or more processors in a computing environment [0213]. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].): 
Strauss in view of Collins teach implement, using a feedback engine, a previous budget change generated by the device and a previous bid change generated by the device into a resource campaign; (See claim 1ci for response.)
Strauss in view of Collins teach collect real time consumer data related to the resource campaign; (See claim 1cii for response.)
Strauss teaches create a plurality of audience segments, from the real time consumer data, corresponding to a plurality of vehicle models, each of the plurality of vehicle models corresponding to a sales forecast;  (Strauss e.g. Vehicle data system include a plurality of user segments corresponding to observable features of users [0008]. Fig. 3 shows user segments A-F within a 
Strauss teaches generate an audience size forecast for each of the plurality of vehicle models, wherein each audience size forecast comprises a desired quantity of customers to target to achieve the sales forecast for each of the 105733031 0025343-00110-4- plurality of vehicle models; (See claim 1civ for response.)
Strauss teaches generate a needs forecast comprising a needed budget based on a cost to generate a vehicle model visit for each of the plurality of vehicle models, sales goals data for each of the plurality of vehicle models, vehicle sales data for each of the plurality of vehicle models, the plurality of audience segments, and an audience size forecast; (See claim 1cv for response.)
Strauss in view of Collins teach generate a relative value forecast comprising a relative spend value per dollar for each vehicle model visit based on the cost to generate the vehicle model visit, the sales goals data, the vehicle sales data, the plurality of audience segments, and an audience size forecast; (See claim 1cvi for response.)
Strauss in view of Collins teach generate a budget change and a bid change for the resource campaign by comparing an original budget and an original bid for the resource campaign to a needed budget of the needs forecast and a relative spend value per dollar for each vehicle model visit of the relative value forecast; and (See claim 1cvii for response.)
Strauss in view of Collins teach implement, using the feedback engine, the budget change and the bid change into the resource campaign (See claim 1cviii for response.)
As per claim 7 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 6, Strauss also teaches further comprising instructions to generate sales goal achievability data for each of the plurality of vehicle models by comparing the sales goals data to the vehicle sales data
As per claim 8 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 7, Strauss also teaches further comprising instructions to join the plurality of audience segments, the sales goals data, and the vehicle sales data to generate the sales forecasts data for each of the plurality of vehicle models (Strauss e.g. System 500 may be used to analytically predict sales with use of demand models for a vehicle x ([0040] and [0097]).  Vehicle data system may obtain data from a wide variety of data sources including economic data related to the current, past or future state of any facet of the economy including vehicle demand (i.e. sales forecast data), demographic data, consumers, markets, etc.[0172]. Also, historical web demand data may be obtained or tracked. This data may include data on searches or requests for particular vehicles or vehicle configurations, including, tracked web log information, web statistics information, or other data that may be reflective or related to demand for a particular vehicle [0173].).
As per claim 9 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 8, Strauss also teaches further comprising instructions to compare the audience segments to the vehicle sales data to generate an audience sales rate data for each of the plurality of vehicle models
As per claim 10 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 9, Strauss also teaches wherein the instructions to generate the needs forecast further comprise instructions to generate the needed budget of the needs forecast based on the sales goal achievability data, the sales forecasts data, and the audience sales rates data (Strauss e.g. Fig. 5, An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. demand model) to predict the necessary change in incentive spending (i.e. budget needs) to achieve those sales goals [0130]. Incentives may be determined based on a demand model that incorporate factors such as sales target, buyer profile (including demographics, previous buying behavior, geography, intent, response rates, level of interest in different vehicle models, industry-specific factors (e.g. inventory of vehicles), vehicle/model specific attributes, etc. Incentives may be determined for a product on a per-user segment basis on any time scale [0038].)
As per claim 11 (Currently Amended), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 9, Strauss also teaches wherein the instructions to generate the relative spend value per dollar for each vehicle model visit of the relative value forecast further comprise instructions to generate the relative spend value per dollar for each vehicle model visit of the relative value forecast based on the sales goal achievability data, the sales forecasts data, and the audience sales rates data (Strauss e.g. The PED (i.e. demand model) may be used to predict the effects of various incentives on demand or the incentives required to reach a particular sales target [0120]. Demand model incorporates 
As per claim 12 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 9, Strauss also teaches wherein the audience size forecasts are generated from the sales goal achievability data, the sales forecasts data, and the audience sales rates data (Strauss e.g. Fig. 2, A machine learning dynamic incentive targeting module may be configured to develop various models 228 from historical data (e.g. past demand for vehicle x) and determine potential user segments (i.e. audience size forecasts) ([0070] & [0096]). A potential segment is a segment of buyers i=1, 2,…N (i.e. size) [0148]. User segments are associated with a vehicle category and incentive levels [0065].)
As per claim 13 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 12, Strauss also teaches further comprising instructions to generate an audience goal comprising an audience size goal for each of the plurality of vehicle models from the sales goal achievability data, the sales forecasts data, and the audience sales rates data (Strauss e.g. Fig. 2, A machine learning dynamic incentive targeting module may be configured to develop various models 228 from historical data (e.g. past demand for vehicle x) and determine potential user segments (i.e. audience size forecasts) ([0070] & [0096]). A potential segment is a segment of buyers i=1, 2,…N (i.e. size) [0148]. Demand model incorporates a number of factors such as sales target, buyer profile (including 
As per claim 14 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 13, further comprising instructions to generate an audience size gap for each of the plurality of vehicle models from the audience size forecasts and the audience size goals of the audience goals (Strauss e.g. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. demand model) to predict the necessary change in incentive spending (i.e. budget) to achieve those sales goals [0130]. The PED (i.e. demand model) may be used to predict the effects of various incentives on demand or the incentives required to reach a particular sales target [0120]. Sales goals are indicative of audience size and the changes needed to achieve the goals refers to the gap.).
As per claim 15 (Previously Presented), Strauss in view of Collins the non-transitory computer-readable storage medium of claim 14, Strauss also teaches wherein the audience size gaps comprise a gap between an audience size goal needed to meet the sales goal achievability data and an audience size forecast needed to meet the sales forecasts data (Strauss e.g. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. demand model) to predict the necessary change in incentive spending (i.e. budget) to achieve those sales goals [0130]. The PED (i.e. demand model) may be used to predict the effects of various incentives on demand or the incentives required to reach a particular 
As per claim 16 (Previously Presented), Strauss in view of Collins the non-transitory computer-readable storage medium of claim 14, Strauss also teaches wherein the instructions to generate the needs forecast further comprise instructions to generate the needed budget of the needs forecast based on the audience size gap for each vehicle model and the cost to generate the vehicle model visit (Strauss e.g. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. demand model) to predict the necessary change in incentive spending (i.e. cost) to achieve those sales goals [0130]. The PED (i.e. demand model) may be used to predict the effects of various incentives on demand or the incentives required to reach a particular sales target [0120]. Sales goals are indicative of audience size and the changes needed to achieve the goals refers to the gap.)
As per claim 17 (Previously Presented), Strauss in view of Collins the non-transitory computer-readable storage medium of claim 14, Strauss also teaches wherein the instructions to generate the relative value forecast further comprise instructions to generate the relative spend value per dollar for each vehicle model visit of the relative value forecast based on a relative audience size gap for each vehicle model and the cost to generate the vehicle model visit (Strauss e.g. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. demand model) to predict (i.e. forecast) the necessary change in incentive spending (i.e. cost) to achieve those sales goals [0130]. Sales goals are 
As per claim 18 (Currently Amended), Strauss in view of Collins teach a method for applying budget changes and bid changes to a resource campaign, comprising:
 Strauss teaches an online vehicle data system that provides targeted incentives, via a web interface (Figs. 12A & 12B) to users and facilitates vehicle purchasing ([0004] and [0008]). Marketing budgets and analysis of units sold are used by OEMs to determine incentives [0006].
Strauss does not teach a method for applying budget changes and bid changes to a resource campaign.
However, Collins teaches a method for applying budget changes and bid changes to a resource campaign (Collins e.g. Fig. 1 Systems, methods, and apparatuses for advertising campaign management and optimization [0002]. Bid changes are updated through campaign management system 105 (Fig. 1 and [0036]) and budget changes are conducted through the financial component 765 (Fig. 7 and [0087]).)
The Examiner submits that before the effective filing date, that would have been obvious to one of ordinary skill in the art to modify Strauss’s data system to include an advertising campaign management system with capabilities of applying changes to 
Strauss in view of Collins teach implementing, using a feedback engine, at a first computing device comprising a memory and one or more processing units, a previous budget change and a previous bid change into the resource campaign; (See claims 1a-1ci for response.)
Strauss in view of Collins teach collecting, at a second computing device comprising a memory and one or more processing units, real time consumer data related to the resource campaign (See claim 1cii for response.)
Strauss teaches creating, at a second computing device, a plurality of audience segments, from the real time consumer data, corresponding to a plurality of vehicle models; (See claim 1ciii for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
Strauss teaches generating, at a third computing device, an audience size forecast for each of the plurality of vehicle models, wherein each audience size forecast comprises a desired quantity of customers to target to achieve a sales forecast for each of the plurality of vehicle models associated with sales forecasts data for each of the plurality of vehicle models; (See claim 1civ for response & (Strauss e.g. The functions of variously 
Strauss teaches generating, at the third computing device comprising a memory and one or more processing units, a needs forecast comprising a needed budget based on a cost to generate a vehicle model visit, sales goals data for each of the plurality of vehicle models, vehicle sales data for each of the plurality of vehicle models, the plurality of audience segments, and an audience size forecast; (See claim 1cv for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
Strauss in view of Collins teach generating, at the third computing device, a relative value forecast comprising a relative spend value per dollar for each vehicle model visit based on the cost to generate the 105733031 0025343-00110-7- vehicle model visit, the sales goals data, the vehicle sales data, the plurality of audience segments, and an audience size forecast; (See claim 1cvi for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
Strauss in view of Collins teach generating, at a fourth computing device comprising a memory and one or more processing units, a budget change and a bid change for a resource campaign by comparing an original budget and an original bid for the resource campaign to the needed budget of the needs forecast and the relative spend value per dollar for each vehicle model visit of the relative value forecast; (See claim 1cvii for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
Strauss in view of Collins teach implementing, via the feedback engine, at the first computing device the budget change and the bid change into the resource campaign; and (See claim 1cviii for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
As per claim 21 (Previously Presented), Strauss in view of Collins teach the method of claim 18, further comprising generating web analytics data, at the second computing device, from the real time consumer data
As per claim 22 (Previously Presented), Strauss in view of Collins teach the method of claim 21, Strauss also teaches further comprising creating a plurality of audience segments from the real time consumer data further comprises creating the plurality of audience segments from the web analytics data (Strauss e.g. Vehicle data system include a plurality of user segments corresponding to observable features of users [0008]. Fig. 3 shows user segments A-F within a targeted incentive data set [0018]. The vehicle data system may collect via a website a set of observable features associated with the user in the context of a single search session or across sessions and may include information input by the user and information such as user activities/interactions/preferences and vehicle configuration [0064].  The system record user behavior with the online product search service in a usage log containing activities associated with the user. The set of observable features associated with the user are used to determine a segment [0009]. Targeted incentive, based on user segments, may be provided in real-time as a user uses a website or other interface to browse vehicles ([0087] & [0088]). The Examiner submits that the recording of user behavior with the online product search (i.e. consumer data) in a usage log is performed in real-time and that the targeted incentives are provided in real-time in response to the real-time user behavior (i.e. consumer data).)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624